Title: To Benjamin Franklin from Cadet de Vaux, 7 September 1779
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur
ce 7 7bre 1779
Ma belle Soeur doit bien regretter dans ce moment-cy de n’avoir pas fait inoculer ses enfants, car ils ont la petite Vérole et comme cette maladie s’est déclarée à sa maison de Montmartre, Elle est privée de l’honneur de vous y recevoir Lundi 13 Jour que vous avés bien voulu donner à mon frere. Je vous demanderai la permission de vous la présenter un jour, pour la dédomager en partie d’une privation qu’elle ressent, on ne peut pas plus Vivement.
J’ai Eté hier aux Invalides juger une Expérience dont les résultats vous intéresseront. Il s’agit de la conservation des blés et farines. Nous avons Vu 25 sacs de blé dans lesquels il n’y avait pas de charançons et le meme ble conservé en tas dans des Greniers en est infesté, ce qui prouve la nécessité de ne les conserver qu’enfermés dans des sacs. Aussi l’administration de l’hotel Royal des Invalides se décide a prendre ce parti.
Je suis avec le plus profond respect Monsieur, Votre très humble et très obeissant serviteur
Cadet
 
Notation: Cadet Paris 7e. 7bre. 1779
